UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MAUVAREEN BEVERLEY,
                               Plaintiff,

                      – against –

NEW YORK CITY HEALTH AND HOSPITALS
CORP., MITCHELL KATZ, individually and in
his official capacity as President and Chief                             ORDER
Operating Officer of NYC Health and Hospitals
                                                                     18 Civ. 8486 (ER)
Corp., STANLEY BREZENOFF, individually and
in his official capacity as Interim President and
Chief Operating Officer of NYC Health and
Hospitals Corp., and PLACHIKKAT V.
ANANTHARAM, individually and in his official
capacity as Chief Financial Officer of NYC Health
and Hospitals Corp.,
                                Defendants.


Ramos, D.J.:

          e Court granted Defendants’ motion to dismiss on March 30, 2020. Doc. 33. Plaintiﬀ

both appealed the decision and filed a motion for reconsideration.      e Court denied Plaintiﬀ’s

motion for reconsideration on September 25, 2020, but clarified that Plaintiﬀ could seek to re-

plead following the resolution of her appeal. Doc. 47 at 16. On May 10, 2021, the Court

received a mandate from the Second Circuit, which vacated and remanded the Court’s March 30,

2020 Opinion in light of the Court’s willingness to permit Plaintiﬀ to seek to amend her

complaint. Doc. 49.

       Plaintiﬀ is therefore permitted to file a motion for leave to file a second amended

complaint. If she chooses to do so, Plaintiﬀ must file her motion, along with an attached

proposed second amended complaint, by no later than June 1, 2021. Any memoranda in
opposition are due by June 22, 2021, and any reply is due by June 29, 2021.

         It is SO ORDERED.

Dated:    May 10, 2021
          New York, New York
                                                                 Edgardo Ramos, U.S.D.J.




                                               2
